[Cite as Bier v. Am. Biltrite, 2012-Ohio-1195.]



                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 97085




                         ESTATE OF FERUCCIO BIER
                                                        PLAINTIFF-APPELLANT

                                                  vs.


                        AMERICAN BILTRITE, ET AL.

                                                        DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                               Cuyahoga County Common Pleas Court
                                     Case No. CV-682564

        BEFORE: Boyle, P.J., Celebrezze, J., and Jones, J.
        RELEASED AND JOURNALIZED:              March 22, 2012
                                     2


ATTORNEYS FOR APPELLANT

Linda G. Lagunzad
David P. Pavlik
Brent Coon & Associates
Summit One Building
4700 Rockside Road, Suite 320
Independence, Ohio 44131

ATTORNEYS FOR APPELLEES

For Union Carbide Corporation

Richard D. Schuster
Perry W. Doran, II
Robert J. Krummen
Stephen C. Musilli
Vorys, Sater, Seymour & Pease, LLP
52 East Gay Street
P.O. Box 1008
Columbus, Ohio 43216-1008

For Dal-Tile Corporation

Kevin C. Alexandersen
Eric H. Mann
Daniel J. Michalec
Gallagher Sharp
6th Floor Bulkley Building
1501 Euclid Avenue
Cleveland, Ohio 44115

For Kentile Floors, Inc.

James N. Kline
Bruce P. Mandel
Kurt S. Siegfried
Max W. Thomas
Robert E. Zulandt, III
                                   3

Ulmer & Berne LLP
Skylight Office Tower
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113-1448




MARY J. BOYLE, P.J.:
                                                4

             {¶1} In this asbestos action, plaintiff-appellant, Patricia Bier, individually and

as the executrix of the estate of Feruccio Bier (“Bier”), appeals from the trial court’s

decision granting summary judgment in favor of defendant-appellee, Union Carbide.

She raises a single assignment of error:

             {¶2} “The trial court erred in granting appellee’s motion for summary judgment

when genuine issues of material fact as to whether asbestos fibers supplied by appellee

were a proximate cause of decedent’s mesothelioma exist.”

             {¶3} We find Bier’s sole assignment of error unpersuasive and affirm

                                    Procedural History and Facts

             {¶4} Bier filed the underlying action for recovery of damages arising from her

husband’s, Feruccio Bier (“decedent”), development of mesothelioma and resulting

death.        She filed suit against several defendants who manufactured products that

allegedly contained asbestos and also against Union Carbide,1 a supplier of raw asbestos

to some of these manufacturers. Union Carbide’s Calidria asbestos was specifically

marketed for vinyl-asbestos floor tile, epoxies for terrazzo flooring, mastics, rubber floor

tile, and adhesives.

             {¶5} Bier alleged, among other things, that decedent was exposed to asbestos

fibers supplied by Union Carbide and incorporated into various asbestos-containing



         From late 1963 until June 30, 1985, Union Carbide mined and sold chrysotile asbestos that
         1

was initially known as “Union Carbide Asbestos” and then sold under the trade name “Calidria.”
                                           5

products used by decedent or by others in his presence during his work as a laborer in

the late 1950s and later as an owner of D&F Tile, a flooring company, starting in 1962

and continuing into the 1970s. According to Bier, decedent worked with products

manufactured or supplied by Kentile Floors, Dal-Tile/American Olean, and Armstrong

World Industries, all of which incorporated Union Carbide’s Calidria asbestos.

       {¶6} Union Carbide, however, moved for summary judgment, arguing that Bier

cannot meet her burden of proof and demonstrate that decedent was “ever exposed to an

asbestos-containing product manufactured, supplied, distributed or otherwise associated

with Union Carbide.”     Bier opposed the motion, arguing that “evidence that Union

Carbide’s asbestos was incorporated into products used by decedent is sufficient to

permit an inference that decedent was exposed to Union Carbide’s asbestos.”

Following briefing and oral argument by the parties, the trial court ultimately granted

Union Carbide’s motion, finding, among other things, that “[t]here is no evidence in the

record that any of the products to which Mr. Bier was exposed contained Union

Carbide’s Calidria asbestos.”

       {¶7} Bier appeals, challenging the trial court’s grant of summary judgment.

                                   Standard of Review

       {¶8} Appellate review of summary judgment is de novo, governed by the

standard set forth in Civ.R. 56.   Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559,

833 N.E.2d 712, ¶ 8.    Accordingly, we afford no deference to the trial court’s decision
                                              6

and independently review the record to determine whether summary judgment is

appropriate.   Hollins v. Shaffer, 182 Ohio App.3d 282, 2009-Ohio-2136, 912 N.E.2d

637, ¶ 12 (8th Dist.).

       {¶9} As in any case, summary judgment is appropriate in an asbestos case

       when, looking at the evidence as a whole, (1) no genuine issue of material

       fact remains to be litigated, (2) the moving party is entitled to judgment as

       a matter of law, and (3) it appears from the evidence, construed most

       strongly in favor of the nonmoving party, that reasonable minds could only

       conclude in favor of the moving party. Civ.R. 56; Horton v. Harwick

       Chem. Corp., 73 Ohio St.3d 679, 653 N.E.2d 1196 (1995), paragraph three

       of the syllabus.

                               Genuine Issue of Material Fact

       {¶10} In her sole assignment of error, Bier argues that the trial court erred in

granting Union Carbide’s motion for summary judgment.           She contends that the record

contains sufficient circumstantial evidence that supports a finding that her deceased

husband had been exposed to Union Carbide’s Calidria asbestos at some point in his

career in the flooring industry.     At the very least, she argues that a genuine issue of

material fact exists as to this issue.   We disagree.

       {¶11} Bier points to three manufacturers of asbestos-containing floor products

that she contends used Union Carbide’s Calidria asbestos and that her husband was
                                           7

exposed to these products in his career: (1) Kentile Floors, (2) Dal-Tile/American Olean,

and (3) Armstrong World Industries. Bier offered the following evidence to establish

decedent’s exposure to Union Carbide’s Calidria asbestos.

        Union Carbide Sales Records

        {¶12} According to Union Carbide sales records, Union Carbide shipped its

Calidria asbestos fibers to the following manufacturers (among others): (1) Kentile from

1963 through 1985; (2) L&M Surco in 1975; and (3) Armstrong from 1965 through

1978.

        Deposition Testimony

        {¶13} Bier, who was married to decedent for nearly 48 years and helped him run

his flooring business, presented her own deposition testimony in support of her claim

that decedent was exposed to these manufacturers’ products.    Specifically, she testified

that decedent used Kentile flooring in many different jobs over the years, including the

flooring at the Brandt Street warehouse and the Ohio State Mental Center.            Bier

broadly testified that decedent “used a lot of Kentile” and therefore believed decedent

used Kentile’s vinyl flooring in other jobs that specifically required vinyl or resilient

flooring, including some hospital and school facilities.

        {¶14} Bier further offered the testimony of her husband’s former employee at

D&F Tile, Ralph Parin, who testified that he recalled using Kentile terrazzo tile on the
                                               8

Vandalia school job.     He specifically recalled the packaging and the name “Kentile” on

the outside of the box containing the tiles.

       {¶15} With respect to American Olean, Bier testified that her husband “used a lot

of American Olean ceramic tile” in residential construction jobs in the 1960s and 1970s.

She further testified that she “assume[d]” her husband used American Olean tile mastic

or thinset with these jobs. Parin likewise testified that he believed that decedent used

thinset purchased from American Olean for the Sinclair College job and the Wendy’s

jobs (done in the 1970s).

       {¶16} As for Armstrong, Bier relied on Parin’s testimony that D&F Tile used

Armstrong sheet vinyl and mastic for the Prestonsburg, Kentucky nursing home job and

the Xenia high-rise job (done in the 1970s or 1980s).     Bier also presented deposition

testimony of her husband’s former co-worker, Ronald Vayna, who testified that he saw

Armstrong products on jobs while working at Quinlan with the decedent in the 1960s.

       Discovery Responses

       {¶17} Bier offered discovery responses from Kentile and Armstrong that

evidenced both defendants had manufactured some flooring products that contained

asbestos during the time period that decedent was in business.        And according to

Dal-Tile’s answer to interrogatory No. 3, L&M Surco manufactured a “thinset” mortar

product that, prior to 1977, included asbestos fibers, and American Olean sold the

thinset in its stores.
                                           9

      {¶18} Bier urges this court to accept the inference that because Union Carbide

supplied raw asbestos to these manufacturers, Union Carbide’s Calidria asbestos was

present in the products that decedent purchased or used.     Relying specifically on her

testimony that her husband “used Kentile a lot” and that many of the jobs performed by

her husband required the very type of flooring products Kentile manufactured, Bier

argues that “the trier of fact could infer from the evidence presented that decedent would

have been exposed to [Union Carbide’s] asbestos fibers at some point during his long

career in the flooring business.”   With respect to American Olean, Bier contends that

“an inference could then be made that in purchasing tile and adhesives from American

Olean over the course of two decades, particularly the 1960s and 1970s, decedent would

have purchased asbestos-containing thinset material that, at some point, incorporated

asbestos supplied by [Union Carbide].” And finally, as for Armstrong, Bier argues that

Parin’s and Vayna’s testimony place Armstrong products at job sites that decedent

worked.

      {¶19} Bier’s entire case essentially relies on the stacking of inferences stemming

from the evidence that Union Carbide sold asbestos to the defendant manufacturers at

one point during decedent’s career and that decedent used some of these manufacturers’

products during his career. Bier contends that this evidence is enough to infer that her

husband was exposed to Union Carbide’s Calidria asbestos. But the record reveals that

these manufacturers purchased raw asbestos from other companies and that Union
                                           10

Carbide was not the sole supplier of raw asbestos.       Thus, even if we were to assume

that sufficient evidence exists that decedent was exposed to asbestos-containing floor

products manufactured or sold by Kentile, American Olean/Dal-Tile, or Armstrong,

there is absolutely no evidence in the record that these products contained Union

Carbide’s Calidria asbestos.    Nor is there sufficient evidence to raise a genuine issue of

material fact; instead, Bier relies solely on speculation to support her claim.

       {¶20} The mere fact that Union Carbide placed its Calidria asbestos into the

marketplace is not enough to impose liability for decedent’s mesothelioma and death

when there is no link between the two.     Indeed, Bier has failed to produce any evidence

that Union Carbide’s Calidria asbestos was contained in any product used or purchased

by decedent.

       {¶21} We further do not find that the appellate decision from Washington state is

controlling in this case.      Bier argues that Taylor v. Union Carbide Corp., 147

Wash.App. 1017, 2008 WL 4788245 (Div. 2), is analogous to the instant case and

supports reversing the trial court’s decision.   In Taylor, the appellate court reversed the

trial court’s decision granting summary judgment in favor of Union Carbide, rejecting

Union Carbide’s claim that there was no evidence that the plaintiff was specifically

exposed to its asbestos. But unlike the instant case, the plaintiff presented evidence

that specifically connected Union Carbide’s Calidria asbestos to the products that the

plaintiff was exposed.    For example, the plaintiff established that he was exposed to
                                             11

Hamilton Red Dot (a joint compound that contained asbestos) when working at Tacoma

jobsites in 1972-1973 and presented testimony from Hamilton’s president who stated

that, aside from test batches, the use of Union Carbide’s asbestos was “exclusive” in the

1970s.     Id. at *3.

         {¶22} In this case, we have no such comparable evidence as in Taylor that would

raise a genuine issue of fact. Instead, Bier seeks to impose liability based on the

stacking of inferences, which is simply not allowed under the law.           See Nationwide

Agribusiness Ins. Co. v. J.D. Equip., Inc., 12th Dist. No. CA2011-06-012,

2012-Ohio-229, ¶ 21, citing Parras v. Standard Oil Co., 160 Ohio St. 315, 116 N.E.2d

300 (1953), paragraph two of the syllabus (summary judgment standard does not permit

inference stacking).      And, although inferences are allowed when reasonably drawn

from some proven facts, an inference can never arise from “mere guess, speculation, or

wishful thinking.”      Id.

         {¶23} Accordingly, because we find that no genuine issues of material fact exist,

we overrule the sole assignment of error.

         {¶24} Judgment affirmed.

         It is ordered that appellees recover from appellant costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
                                         12

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
LARRY A. JONES, SR., J., CONCUR